Citation Nr: 1431032	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims file is managed as an electronic record in the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal must be remanded for additional development.  Concerning entitlement to an increased initial rating for PTSD, it is evident that the record is incomplete.  A June 2011 letter from a VA treatment provider indicated ongoing VA outpatient psychiatric treatment, but the most recent treatment record is from December 2009.  All current VA treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, considering the statements of the Veteran's friends regarding the severity of the PTSD symptoms (including the fact that he takes 90 Xanax pills per month), and the effect of those symptoms on employability, it is not clear to the Board that the most recent VA examination report provides an accurate picture of the severity of the disability.  A new examination is warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Concerning entitlement to a TDIU, the matter is inextricably intertwined with the PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Any further development on the PTSD claim is likely to produce evidence of the impact of that disability on the Veteran's employability.  

Additionally, the Veteran currently maintains a 30 percent disability rating, and thus does not meet the criteria for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a) (2013).  He may warrant a TDIU on an extraschedular basis, but the Board may make such a determination in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (providing that the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if warranted).  The claim must therefore be remanded for such a referral.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all current VA outpatient psychiatric treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner is to be provided access to VBMS and Virtual VA, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  

The examiner should specifically comment on (a) the Veteran's reported extensive Xanax usage, including whether Xanax was used prior to the examination itself, and what, if any, effect that such usage might have on the disability picture presented at the time of the examination, and (b) the effects of PTSD on the Veteran's ability to obtain and maintain substantial and gainful employment.

3.  Then, review any additional evidence and readjudicate the issues on appeal, to include consideration of, with respect to the claim for a TDIU, whether referral to the Director for extraschedular consideration is warranted.  

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

